Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
 	The terminal disclaimer filed on 8/27/21, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/773629, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
  	The following claim amendments were approved by attorney of record Heidi Hood in communications held between 8/20/21 and 8/27/21. 	In claim 1, lines 4-15:  	“a waste pouch for collecting the waste, the waste pouch including a neck portion 
 	a connector defining a connection portion, the connector attached to the waste pouch at the first end of the neck portion; and
 	a plurality of attachment mechanisms for attaching the collection apparatus to a support external to the collection apparatus, the plurality of attachment mechanisms coupled to an outer surface of the container portion of the waste pouch or defined by the container portion of the waste pouch such that the plurality of attachment mechanisms are spaced along one direction of the waste pouch, 	wherein the connector is attached to the waste pouch such that a fluid tight seal is formed between the connector and the waste pouch,” ; 	is replaced with:
-  -    a waste pouch for collecting the waste, the waste pouch including a neck portion with an opening and a container portion, the neck portion having a first end and a second end separated by a neck length, the container portion defined at the second end of the neck portion;
a connector having a tubular portion defining a connection portion and a flange portion, the connector attached to the waste pouch at the first end of the neck portion in fluid communication with the opening; and
a plurality of attachment mechanisms for attaching the collection apparatus to a support external to the collection apparatus, the plurality of attachment mechanisms coupled to an outer surface of the container portion of the waste pouch or defined by the container portion of the waste pouch such that the plurality of attachment mechanisms are spaced along one direction of the waste pouch;
 	wherein the connector is attached to the waste pouch via the flange portion such that a fluid tight seal is formed between the connector and the waste pouch, and the tubular portion of the connector is configured to be inserted into a tube of the device for insertion into a stoma formed in the body of the patient;  

 	In claim 4, lines 1-2, “further comprising a transition duct, wherein the transition duct” ; is replaced by  -  -   wherein the transition duct  -  -  .

 	In claim 6, line 1, “of claim 4” is replaced with “of claim 1”.

 	Claim 7 is canceled.

	In claim 11, lines 6-20,  	“ 		a tube extending over a tube length along the axial direction between the distal end and the proximal end, the tube defining a path for movement of waste, and  			a retention mechanism located on the tube near the distal end, the retention mechanism having an insertion position and a retention position; and 		a collection apparatus for collecting waste moving through the device, the collection apparatus comprising:
 			a waste pouch, and
 			a connector defining a connection portion,
 	wherein the connector is attached to the waste pouch such that a fluid tight seal is formed between the connector and the waste pouch, 		wherein the connector of the collection apparatus is configured to interface with the device to connect the collection apparatus to the device for the collection of waste from the body, and 		wherein the tube includes a transition duct extending external to the body and into the waste pouch for directing waste into the collection apparatus, wherein the transition duct is formed from a flexible film, and wherein the transition duct and the tube are integrated to form a single component”     .   	 	is replaced with:
 		a collection apparatus for collecting waste moving through the device, the collection apparatus comprising:
a waste pouch having a neck portion with an opening and a container portion, and
 		a connector having a tubular portion defining a connection portion and a flange portion,
 	 	wherein the flange portion of the connector is integrally attached to the waste pouch such that a fluid tight seal is formed between the connector and the waste pouch,
 	wherein the connector of the collection apparatus is configured to interface with the device to connect the collection apparatus to the device for the collection of waste from the body, and
 		wherein the tube includes a transition duct extending external to the body and into the waste pouch for directing waste into the tubular portion of the connector, wherein the transition duct is formed from a flexible film, and wherein the transition duct extends from a first end at the tube to a second end at a bottom portion of the waste pouch such that the transition duct is enclosed within the waste pouch, the first end of the transition duct and the tube integrated to form a single component; and                 wherein the tubular portion of the connector is configured to be inserted into the proximal end of the tube of the device for insertion into the stoma    -   -  .

	In claim 15, lines 1-2, “a tubular portion” is replaced with  -  -   the tubular portion    -   -  .


Reasons for Allowance
	Claims 1, 3-4, 6, 8-15, and 17-23 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Hanuka (WO 2011/007355 A1); Chiladakis (WO 2018/203907 A1); and Turnbull (US 2002/0064614 A1).  


    PNG
    media_image1.png
    326
    434
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    382
    259
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    490
    317
    media_image3.png
    Greyscale
	As to claim 1, Hanuka teaches a collection apparatus for collecting waste from a body of a patient, the waste collected from a stoma site formed in the body of the patient [Abstract, Fig.1,7C,9A-D;10B p.36,l.14 – p.39,ll.8],  	the collection apparatus comprising :
 		a waste pouch 3 (collecting bag 3 Fig.9A-B,10B p.36,ll.15- p.38,ll.32) for collecting the waste p.8,ll.5-11, the waste pouch 3 including a neck portion (as attached to connector 66 (as claimed below) Fig.9B-D,10B p.37,ll.4 – p.38,ll.32) and a container portion (as rest of bag Fig.10B), the neck portion having a first end and a second end separated by a neck length Fig.10B, the container portion defined at the second end of the neck portion (Fig.9A-9D p.10,ll.16-25;p.36,ll.14 to p.38,ll.32);
 		a connector 66 (66A/66B) defining a connection portion (bag housing 66(66A/66B) Fig.9B-D,10B p.37,ll.4 – p.38,ll.32); the connector 66 attached to the waste pouch 3 at the first end of the neck portion Fig.10B (p.36,ll.19 – p.38,ll.32); and
		wherein the connector 66 is attached to the waste pouch 3 (Fig.10B p.38,ll.2) such that a fluid tight seal (by welding or bonding) is formed between the connector 66 and the waste pouch 3 (Fig.10B p.37,ll.30 – p.38,ll.3).


    PNG
    media_image4.png
    350
    415
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    553
    533
    media_image5.png
    Greyscale
 	Chiladakis teaches attachment mechanisms 90 (at least one belt clip 90 Fig.1,8;[0075],ll.10-11) for attaching the collection apparatus to a support (clip, belt, or garment) external to a collection apparatus (ostomy pouch [0075];ll.1-3;[0183]), the at least one attachment mechanism 90 coupled to an outer surface of the container portion of the waste pouch 112 (attaching as supported between proximal base plate 20 and distal bracket 40 of device 10 (comprising 90) with outer surface of container of pouch 112 Fig.8,1;[0185],ll.3; and 	[[It is noted that the new limitation that the attachment mechanisms are “defined by container portion of waste pouch and spaced along one direction of waste pouch” are presented in the alternative (“or”), such that they are not required in addition to the attachment mechanisms coupled to the outer surface of the container portion of the waste pouch, as cited above]];  	wherein the plurality of attachment mechanisms 90 are separated from a 

	As to independent claim 11, Hanuka teaches a waste collection system for collecting waste from a body of a patient (Abstract, Fig.1,4,7C,9A-D,10B;p.36,l.14 – p.39,ll.8) comprising: removable closure 2 (with tube/stoma insert 27 and retention mechanism/balloon 25, as claimed below); and collection bag/pouch 3 with connector/housing 66, as claimed below Fig.1 p.27,ll.22-p.29,ll.14), the waste collection system comprising:
 	a device 100 for insertion into a stoma formed in the body [Abstract], the device defining an axial direction (corresponding to longitudinal aspect Fig.4) and having a distal end (external end with pouch 3 attached via 66 to fastener 29 of cover 28 p.36,ll.22 - p.37,ll.13, as claimed below Fig.4) and a proximal end (internal of 25 Fig.4;p.27,ll.26) spaced apart along the axial direction Fig.4 (p.30,ll.15-18), the device comprising: 	a tube 27 (at least stomal insert 27 Fig.4,7A;p.33,ll.19-20) extending over a tube length (where tube 27 extends entire length as through 25 and 27 Fig.1, as further presented below); along the axial direction between the distal end and the proximal end (Fig.4,as presented above), the tube 27 defining a path between distal and proximal ends for movement of waste (27 of closure 2 Fig.4;p.27,ll.24-26), and 	a retention mechanism 25 (fixation element, e.g., balloon 25 Fig.4;p.27,ll.32 to p.29,ll.1-32) located on the tube 27 near the distal end (Fig.4 p.28,ll.1-2), the retention mechanism 25 having an insertion position (deflated p.28,ll.2-4) and a retention position (inflated p.28,ll.3-4); and

    PNG
    media_image2.png
    382
    259
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    490
    317
    media_image3.png
    Greyscale
 	a collection apparatus for collecting waste moving through the device (Abstract, Fig.1,7C,9A-D;p.36,l.14 – p.39,ll.8), the collection apparatus comprising: 		a waste pouch 3 (collecting bag 3 Fig.9A-B,10B p.36,ll.15- p.38,ll.32); and
 		a connector 66(66A/66B) defining a connection portion (bag housing 66(66A/66B) Fig.9B-D,10B p.37,ll.4 – p.38,ll.32);
 		wherein the connector 66 is attached to the waste pouch 3 (Fig.10B p.38,ll.2) such that a fluid tight seal (by welding or bonding) is formed between the connector 66 and the waste pouch 3 (Fig.10B p.37,ll.30 – p.38,ll.3); 		wherein the connector 66 (p.37,ll.4-7) of the collection apparatus is configured to interface with the device to connect the collection apparatus to the device for the collection of waste from the body (Abstract, Fig.1,7C,9A-D;10B p.36,l.14 – p.39,ll.8), and

    PNG
    media_image6.png
    407
    379
    media_image6.png
    Greyscale
	wherein the tube 27 includes (as integral with p.33,ll.29) a transition duct (as lumen of stoma cover 28 Fig.7A p.35,ll.24-28;p.33,ll.20-30) extending external to the body [of the patient] and into the waste pouch (where waste enters pouch as disposable bag from lumen of stoma cover 28 p.8,ll.6-8) for directing waste into the collection apparatus (sleeve/tube 27 with the transition duct of 28 as tubular closure assembly at proximal end for conducting waste through sleeve to outside of the body p.15,ll.12-15 and into waste collection bag p.15,ll.18-19),  	wherein the transition duct (lumen of 28) is formed from a flexible film (polymeric material p.14,ll.24 as cover flexible film p.22,ll.24); and  	wherein the transition duct of 28 and the tube 27 are integrated to form a single component (where transition duct 28 and tube 27 are a single integral component (manufactured in one piece) p.33,ll.29-30).

 	As to dependent claims 9-10, Turnbull teaches an ostomy waste pouch (ostomy bag 1 [0023]); wherein the waste pouch has an inner surface (inner surface 14 of inner layer 12 Fig.3,2 [0024],ll.8-10) comprising a layer of liquid impervious film (barrier to odors and thus liquids [0024],ll.13-14); and wherein the waste pouch includes a coating ([0024],ll.8-10) that is selectively permeable to one or more gases (selective 
However, as to independent claim 1, Hanuka, Chiladakis, and/or Turnbull fail to teach or fairly suggest: 	a connector having a tubular portion and a flange portion defining a connection portion, the connector attached to the waste pouch at the first end of the neck portion in fluid communication with the opening [of the waste collection pouch]; and
wherein the connector is attached to the waste pouch via the flange portion such that a fluid tight seal is formed between the connector and the waste pouch, and the tubular portion of the connector is configured to be inserted into a tube of the device for insertion into a stoma formed in the body of the patient.

However, as to independent claim 11, Hanuka, Chiladakis, and/or Turnbull fail to teach or fairly suggest: 	a tube extending over a tube length along the axial direction between the distal end and the proximal end, the tube defining a path for movement of waste, the distal end configured to be disposed within the body and proximal end configured to be disposed outside the body; and
a collection apparatus for collecting waste moving through the device, the collection apparatus comprising: a waste pouch having a neck portion with an opening and a container portion, and a connector having a tubular portion defining a connection portion and a flange portion, wherein the flange portion of the connector is integrally attached to the waste pouch such that a fluid tight seal is formed between the connector and the waste pouch,
 	wherein the tube includes a transition duct extending external to the body and into the waste pouch for directing waste into the tubular portion of the collection apparatus, wherein the transition duct is formed from a flexible film, and wherein the transition duct extends from a first end at the tube to a second end at a bottom portion of the waste pouch such that the transition duct is enclosed within the waste pouch, the first end of the transition duct and the tube integrated to form a single component; and                 wherein the tubular portion of the connector is configured to be inserted into the proximal end of the tube of the device for insertion into the stoma.

	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify Hanuka, Chiladakis, and/or Turnbull to provide the above combination of elements, and one of skill would not have been motivated to do so, where Hanuka, Chiladakis, and/or Turnbull fail to teach providing these elements, and do not provide any motivation to do so.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781